Citation Nr: 0843672	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of the severance of service connection for 
post-traumatic stress disorder (PTSD) with 
anxiety/depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, which severed service connection for 
PTSD with anxiety/depression, effective October 1, 2005.

In January 2008, a video-conference hearing was held before 
the undersigned Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).


FINDING OF FACT

Service connection for PTSD was established in July 2002 
based on an appropriate weighing of the evidence by the RO.  
Severance of service connection for PTSD based on additional 
evidence refuting one of the veteran's claimed stressors 
merely amounted to the reweighing of evidence to reach a 
different conclusion, and this cannot constitute clear and 
unmistakable error (CUE) on which to base a decision to 
sever.


CONCLUSION OF LAW

The rating decision of July 2002 did not contain CUE in its 
grant of service connection for PTSD, and service connection 
for PTSD was not properly severed.  38 U.S.C.A. §§ 1110, 
1131, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, 
since the Board has determined that the severance of service 
connection for PTSD was improper, any failure to notify 
and/or develop the issue on appeal cannot be considered 
prejudicial to the veteran.  In addition, as the propriety of 
the severance of service connection involves a determination 
as to CUE, the VCAA is arguably not for application.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker 
v. Principi, 15 Vet. App. 407 (2002).  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (2008); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 
166, 170-71 (1994).  Specifically, when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will thereafter be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on the VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether "clear and unmistakable error" was 
present under 38 C.F.R. § 3.105(a) in a prior determination, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of clear and unmistakable error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection under section 3.105(d), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

To establish a valid claim of CUE, however, it must still be 
shown that '[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator[,] or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  38 C.F.R. § 4.125(a) (2008) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

A July 2002 rating decision granted service connection for 
PTSD based, in part, on the results of a June 2002 VA PTSD 
examination, which set forth certain stressors and a 
diagnosis of PTSD.  The Board's review of the stressors noted 
by the examiner included not only the witnessing of the death 
of a fellow service member while the veteran was attached to 
the 3rd Battalion, 6th Artillery in Vietnam in 1968, but also 
other incidents of being subjected to incoming enemy fire 
while attached to this unit.

Personnel records confirm that the veteran was attached to 
the 3rd Battalion, 6th Artillery in Vietnam, between November 
1968 and May 1970, and later, the Howitzer Battery, 2nd 
Squadron, 11th Armored Cavalry Regiment (ACR), from May 1971 
to January 1972.  

An October 2004 rating decision proposed to sever service 
connection for PTSD with anxiety/depression primarily on the 
basis that information from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) in September 
2004 indicated that the service member the veteran had 
previously identified as a fellow service member he witnessed 
being killed in action (KIA) was not listed as assigned to 
the 3rd Battalion, 6th Artillery as KIA.  A July 2005 rating 
decision subsequently severed service connection for PTSD on 
the grounds that since this stressor was the basis for the 
June 2002 diagnosis of PTSD, there was now no diagnosis of 
PTSD based on a verified stressor, and that the July 2002 
rating decision should therefore not have granted service 
connection for PTSD. 

The Board would like to point out that although the RO has 
questioned the accuracy and/or intent behind subsequent 
submissions of evidence of stressors by the veteran and his 
spouse, the Board finds that these matters are not germane to 
the basis for the Board's ultimate decision, and therefore do 
not require further consideration.  

The Board has carefully reviewed and considered the evidence 
of record and notes that the RO is certainly correct that it 
is permissible in severance cases to consider evidence that 
was not of record at the time of the rating decision in 
question, and in this regard, that evidence includes the 
additional information from USASCRUR in September 2004 that 
has been relied upon as evidence that clearly reflects error 
in the establishment of service connection for PTSD in the 
July 2002 rating decision.  However, the Board's review of 
the additional information supplied by USASCRUR at that time 
confirms that the veteran's unit was subjected to multiple 
episodes of exposure to enemy fire when the veteran was 
attached to it in Vietnam over the period of February to 
March 1969.  Therefore, the information supplied in September 
2004 is not so clear and/or persuasive, and, in any event, 
other governing principles of CUE law warrant a finding that 
severance was not proper.  

The RO acknowledges that the primary reason for severance was 
the lack of verification of the veteran's primary June 2002 
reported stressor of witnessing the death of a fellow service 
member with respect to which the USASCRUR was unable to 
verify.  However, the rating decision that established 
service connection for this disability specifically 
acknowledged that service connection for PTSD was predicated 
on the veteran's "experiences" in Vietnam, which, based on 
the Board's review of the June 2002 VA PTSD examination 
results, included episodes of exposure to incoming enemy fire 
while the veteran was attached to the 3rd Battalion, 6th 
Artillery.  This is extremely significant, for both at the 
time of the July 2002 rating action and at present, the 
unit's exposure to enemy fire was an alternative stressor 
that could support a diagnosis of PTSD.  

Thus, there continues to be evidence on both sides of the 
issue that requires weighing of the evidence, and such 
weighing of the evidence cannot constitute clear and 
unmistakable error.  As was noted previously, in order to 
establish CUE, there must be more than just a disagreement as 
to how the facts were weighed or evaluated.'"  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995), quoting Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Accordingly, the Board finds that severance of service 
connection for PTSD with anxiety/depression was not proper.


ORDER

Clear and unmistakable error in the grant of service 
connection for PTSD with anxiety/depression not having been 
shown, severance of service connection for PTSD was improper; 
accordingly, service connection for that disability is 
restored.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


